ORDER

PER CURIAM.
AND NOW, this 18th day of August, 2009, the Petition for Allowance of Appeal is GRANTED with respect to the following issues:
1.) Whether the Superior Court erred in determining that the expert extrapolation method was appropriate for determining the weight of a controlled substance where the extrapolated estimate of the amount of the controlled substance minimally exceeds the weight required to impose a mandatory sentence?
2.) Whether a person who sells packets of heroin, which were retrieved from an automobile parked on the street by a third party who was sitting in the automobile and who accepted money from the sale, may be deemed to have constructively possessed additional packets of heroin stored *843in the automobile found during a search conducted after his arrest?